DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 6/24/2022.  Claims 1, 16, 19 and 21 have been amended.  Claims 10-15 have been withdrawn.  Claims 1-8 and 16-21 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The CRMs of claims 1 and 16 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 16 recite:
1. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of identifying fraudulent activity through a comparison of linked information, the method comprising the steps of: 
obtaining, for a first financial account with a first financial institution, first information at least partially associated with an identity on the first financial account;
receiving a request for an action from a second financial institution comprising second information, wherein the action comprises a request for a financial transaction or a request to open a second financial account; 
comparing the first information and the second information; 
determining that a first portion of the first information matches information associated with the identity on the first financial account and a second portion of the first information matches the second information associated with known fraudulent accounts not associated with the identity;  
determining a fraud score based on the comparison of the first information and the second information; 
denying the action based on the fraud score; 
determining a location of the action; 
determining the fraudulent activity associated with the second financial institution;
compiling fraudster data comprising information relating to known fraudsters in an area of the second financial institution; and 
transmitting the fraudster data to authorities.

Referring to the bolded limitations above, independent claims 1 and 16 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 16 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 16 only recite the commercial and legal interaction of processing a financial transaction for the purpose, as described in the specification, of determining if information is fraudulent.  Please see MPEP 2106.04(a)(2)(B).  Moreover, the requirement for fraud detection systems in electronic transactions for financial institutions and reporting fraudsters under KYC and AML laws is a legal requirement in the US.  Accordingly, each of claims 1 and 16 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 16, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial and legal interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 16 of a processor and database does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 16 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 16, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, comparing information of accounts to determine if an account may be fraudulent and reporting fraudsters is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 11/26/2021.  Moreover, the processor and database of claims 1 and 16 are known devices, as discussed in paragraph [0020] of the Applicant’s specification.   Accordingly, claims 1 and 16 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 16 are not patent eligible.  Dependent claims 2-8 and 17-21 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-8 and 17-21 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional variables in conventional fraud detection techniques (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 2020/0065814) in view of Kaperdal (US 2013/0091052).
Claim 1 recites:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of identifying fraudulent activity through a comparison of linked information, the method comprising the steps of: (Fang, [0081], CRM, processor 714)
obtaining, for a first financial account with a first financial institution, first information at least partially associated with an identity on the first financial account; (Fang, Fig. 1, [0046], account information includes financial information; (Fang, Fig. 3, [0054], obtains attributes of particular user account 310)
receiving a request for an action from a second financial institution comprising second information, wherein the action comprises a request for a financial transaction or a request to open a second financial account; (Fang, [0015], [0017], [0052], [0053], discusses new user accounts including detecting fraudulent accounts before a new user account is used to conduct fraudulent activity, but Fang does not specifically disclose receiving a request for an action from a second financial institution comprising second information, wherein the action comprises a request for a financial transaction or a request to open a second financial account.  Kaperdal, [0039], discusses financial institution has user evaluation module 120 to evaluate a user trying to open an account, which includes, [0042]-[0044], user verification network including other financial institutions.   It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the new accounts of Fang to include a request to open an account as in Kaperdal in order to prevent fraud by new users as discussed in Fang, [0015].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Kaperdal in Fang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of fraud detection and one of ordinary skill in the art would recognize the combination to be predictable.)
comparing the first information and the second information; (Fang, Fig. 3, [0051], identifying known fraudulent accounts 305, accounts database 136; Fig. 3, [0055], determining shared attributes 315)
determining that a first portion of the first information matches information associated with the identity on the first financial account and a second portion of the first information matches the second information associated with known fraudulent accounts not associated with the identity; (Fang, Fig. 3, [0055], determining shared attributes 315) 
determining a fraud score based on the comparison of the first information and the second information;  (Fang, Fig. 3, [0059], risk level 320)
denying the action based on the fraud score;  (Fang, [0076], deactivating user account 530 when risk level is above risk threshold.  See also Kaperdal, Fig. 2, [0048], method 200 for creating new account including, [0053], cease process based on confidence score less than pre-determined threshold)
determining a location of the action; (Fang, Fig. 1, [0041], determine location)
determining the fraudulent activity associated with the second financial institution; (Fang, Fig. 3, [0051], determine account activities of the user account correspond to a predetermined fraudulent activity pattern)
compiling fraudster data comprising information relating to known fraudsters in an area of the second financial institution; and (Fang, Fig. 3, [0051]-[0053], identifying known fraudulent accounts; Fig. 3, [0054], attributes for known fraudulent user accounts include physical address; Fig. 3, [0055], similarity threshold for address attribute may be geographical distance.  See also Kaperdal, [0051]-[0056].)
transmitting the fraudster data to authorities.  (Fang does not specifically disclose transmitting the fraudster data to authorities.  Kaperdal, [0061], discusses communicating any fraudulent activities detected to the authorities.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the detection of fraudulent accounts of Fang to include reporting fraudulent activity as in Kaperdal in order to prevent fraud by new users as discussed in Fang, [0015] and so that authorities can take further action as necessary as discussed in Kaperdal, [0061].)
Claim 16 corresponds to claim 1 and is rejected on the same grounds.
Claim 2 recites:
The media of claim 1, wherein the computer- executable instructions are further executed to perform storing the second portion of the first information in at least one database storing known fraudulent information associated with the known fraudulent accounts.  (Fang, Fig. 3, [0051], identifying known fraudulent accounts 305, accounts database 136) 
Claim 3 recites:
The media of claim 2, wherein the at least one database is associated with the second financial institution distinct from the first financial institution.  (Fang, Fig. 1, [0046], account database 136.  See also Kaperdal, [0044].)
Claim 17 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The media of claim 2, wherein the at least one database is aggregated from a plurality of financial institutions.  (Fang, Fig. 1, [0046], account information include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information)
Claim 5 recites:
The media of claim 1, wherein the first portion of the first information includes at least one of a name, a social security number, and a date of birth associated with the identity.  (Fang, Fig. 3, [0054], attributes include name; [0039], social security number)
Claim 6 recites:
The media of claim 5, wherein the second portion of the first information includes at least one of an address and a telephone number not associated with the identity.  (Fang, Fig. 3, [0054], attributes include address and phone number)
Claim 7 recites:
The media of claim 6, wherein the fraud score is determined based at least in part on a number of data points of the first information that correspond to the identity.  (Fang, Figs. 1, 3 and 5, [0059], number of shared attributes)
Claim 8 recites:
The media of claim 6, wherein the fraud score is determined based at least in part on a type of data points of the first information that corresponds to the identity.  (Fang, Fig. 3, [0055], similarity threshold may be defined differently for different attribute types)
Claim 18 recites:
The media of claim 16, wherein the computer-executable instructions are further executed to perform searching for at least one additional financial account that matches the second portion of the first information.  (Fang, Figs. 2, 4 and 5, [0065], links generation module 204 compares attributes among all accounts) 
Claim 19 recites:
The media of claim 18, wherein the computer-executable instructions are further executed to perform determining a second fraud score for the at least one additional financial account.  (Fang, Figs. 2, 4 and 5, [0061], links generation module 204 assigns weights to each of the known fraudulent user accounts)
Claim 20 recites:
The media of claim 16, wherein the first information is obtained when an applicant submits the first information to open the financial account.  (Fang, [0017], [0053], create new user account)
Claim 21 recites:
The media of claim 1, wherein the computer-executable instructions are further executed to perform: storing a list of known fraudsters in a known fraudster database; and (Fang, Fig. 3, [0051], [0052], identifying known fraudulent accounts 305, accounts database 136.  See also Kaperdal, [0042], list of known fraudsters; [0052], database of known fraudsters) 
updating the list of known fraudsters when new information associated with the fraudulent activity becomes available. (Fang, [0073], updating number of known fraudulent user accounts linked to user account.  Fang does not specifically disclose  updating the list of known fraudsters when new information associated with the fraudulent activity becomes available.  Kaperdal, [0061], notes that when an identity assessment fails, the failure is logged by the financial institution for future use in fraud detection.  See also Kaperdal, [0042], list of known fraudsters; [0052], database of known fraudsters.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the updating of Fang to include logging identity assessment failures as in Kaperdal in order to improve security as discussed in Kaperdal, [0061].)

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial and legal interactions.  As noted in the title and recited in the claims, the invention is directed to determining fraud in accounts, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding “the technical modification is the non- conventional and non-generic arrangement of the all-in-one system”, it is unclear what features are being referred to as the features of the claims are recited in almost purely functional terms.  The detection of fraud is a transaction performance guarantee as discussed in MPEP 2106.04(a)(2)(B).  Moreover, fraud controls and reporting fraudsters is a legal requirement in the US under numerous statutes and regulations such as AML and KYC laws.  It is further respectfully noted that the operations recited in the claims are performed by generic computer components and the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “denies fraudulent activity and transmits information to quickly aid in the capture of potential fraudsters”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process, such as reporting a crime.  Further regarding the comments regarding improvements in computer functionality in Prong One, please see MPEP 2106.05(a) which notes that accelerating an analyzing process where the increased speed comes solely from the capabilities of a general purpose computer a has been found to be insufficient to show an improvement in computer-functionality.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited “linking accounts at a plurality of financial institutions to prevent the opening of fraudulent accounts or allowing fraudulent transactions, alert authorities of the fraudulent activity, and provide potential suspects of the fraudulent activity” is a known activity as evidenced by KYC and AML laws that have been practiced worldwide for decades.  Please see the attached PTO-892 including a reference to global KYC requirements.  Moreover, “round up the usual suspects” goes back to at least 1942 when Captain Renault uttered the famous line in Casablanca.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding “Fang in view of Kaperdal does not describe receiving an action, determining a fraud score associated with the action, then determining a location of the detected fraudulent activity after fraud has been detected and the action has been denied”, the Examiner respectfully disagrees.  Fang, Fig. 3, [0059], discloses risk level 320.  Fang, Fig. 3, [0051]-[0055], discloses determining account activities of the user account correspond to a predetermined fraudulent activity pattern, identifying known fraudulent accounts, where the attributes for known fraudulent user accounts include physical addresses.  See also Kaperdal, [0051]-[0056].  Regarding “The cited art does not teach determining a list of fraudsters after fraud is detected, and further sending the information to local authorities to aid in the capture of the fraudster”, the Examiner respectfully disagrees.  Kaperdal, [0061], discusses communicating any fraudulent activities detected to the authorities which easily obviates this limitation under BRI in view of paragraph [0046] of the Applicant’s specification, which was cited by the Applicant as support for the claim amendment.  The Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kane (US 9,336,259) discusses checking the usual suspects to identify the culprit, 6:61-7:9.
Paganini (US 4,420,751) discusses an ATM having a camera to detect a user, 2:57-2:67.
“Know Your Customer: Quick Reference Guide”, 417 Pages, January 2017.  
FDIC Law, Regulations, Related Acts, 6000 – Consumer Protection, June 30, 2016, 23 pages.  Section 920(a)(5)(A)(ii)(II) “require issuers to take effective steps to reduce the occurrence of, and costs from, fraud in relation to electronic debit transactions, including through the development and implementation of cost-effective fraud prevention technology”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY HARPER/Examiner, Art Unit 3692